OFFICE    OF   THE   ATTORNEY   GENERAL     OF   TEXAS
                           AUSTIN


                                            Naroh 81, 1939


HOE. W. AL Tuoker
a0wy   Attorney
%.llin@m,   Texas

Lear Sir:




                              unty, Psxwihar. a pepulatlcm
                              a last prsga5lag te48ml




    d.a5osounor sad h!luQtmluhmonb 16 asueeaod
    at a poouaiary fine, ii he is usable to pay
    the tins an5 oestu adju5~5 againat hi+
    ho may for mob-the    es till 8eaElciithe
    $aQpnont k put to uo* to the wo2!  khouao or
    on Ishe aotMty far&, or pubHo ii~~~rown&
Hon. W. U. Tnoker, aarch 21, 1939, Page 2


     of the ocunty, as provided in the suooeed-
     1x1~Artiole, or if there be no suoh work-
     house, farplor Improvements, he shall be
     impriscned in Jail for a sufficient length
     of time to disaharge the in11 amount of
     flw and oosta adjudged against him; rating
     sooh labor or lmprlsonmnt at Three Dollars
     ($3) for each day thereof; provided, how-
    war, that la all aoant%es In this Stat0
    aQntainiry,
              a pQpul+iQa OiaQt l.M thu
    tmaty-foe thQw$aa  *, aa5m6 '*i&hty
    W4~16OJ aor8o~~thaatpeat~iour     tbeaudd
    two aIQ#5rd ol4;ao)~"or la aiy aotit1.i




    fifty (7,150);ul5 lliOoontiM  0oateiI.L~
    l papalden o f no t 1 088thn ta ir t~ t-a
    ung han5a-d an& MTO~ {30,707).nor~+3ra
    thamthirtyth-        mwen&tmalrd~       aSm
    (30ro,70S)&
             aad ln wantiu aontnlalaga pepuln-
    tlon oi not lam thaa twatpe+ena thoman4
     rin    huu5.rearorty4d.80 (27,849) nor -
     than   twmy-08nn th0tm3a rit0 -4           rirtp
     cma (Z7 SSll; 8ad in oountiea qoitaln* a
     p0pd0n     or not 1~8 thrn aw00a    thoound
     ate h-5     tmmty~l&ht   (lS,lS8)nor mere
     than nlnekeathowan5 QM l1wlre5ththir3j-
     (19 lS0); am5 ln oountle8 ooatelnloga pqm-
     l&on of not leu thaa eIghtem tWun&
     el&ht hundred iI.ftpnbm (16;SSP) aor mare
     than ai6htOOn thoumad 8iX hw&l'& 8%Xty+IM
Eon. 2.. 2. T-uoker,Marah 21, 1939, Fage 3


     (18,661);end in oountiee oontalninp,
                                        a
     population of not less than ten thousand
     and thirteen (10,013) nor scorethan ten
     thousand snd fifteen (10,015), according
     to the last preceding Federal Census, when
     a defecdant is aonvioted of a misdemeanor
     antihls punishment is assassed at a peoun-
     iary fine, if he is unable to pay the fine,
     If he 18 unable to pay the tine and oosts
     adjndga5 against him, ho may ~OZ suoh tlms
     as will satisfy the jrddpunt be put to work
     In the workhouss or on the county faa,  or
     publio i.aprcmmonts at the asunty, as pro-
     vided In the suooss5IsgArtlole, or If taers
     bs no suoh Workhouss,ran or Smprsvamsnts,
     he.shall bs laprlsoue5la jail tor.s~mcffl-
     oient lssgth of tlm ts 5lsshargs the Sull
     aaouut or flse asd~oosts a5 ~%$~*s;st
     him, rating suoh labsr as5
     at not lsss than One Dollar+i 1) per day
     nor aora than Three Dollars(1S) psr day.
          "Tha.OmalssionorwOourt of aaah sush
     oounty as.deflnsd by papolstionbraoksts abws
     In this State, at ssy rqular or spssial
     km, shall, by emler ra50 and sntsrad Is
     the minutes or said COurt, dstsnlns the rats
     or WA&S to ba pal5 ssnviots Is their re-
     epaotln oousties for lsbor or Saprisonment
     per day In aaoordanoa hemIth.W
          ArtIols 793 or the Oods of Orinisal Prsssdurs
In 1923 provided that uhss a defeqlant is ooafIots5
of a misdemeanor and his punishment Is aases8e5 et a
peouniary rim and that If ha is unable to pay t.b fins
and ooats adju5gad agafnst him that ha aoul.5satisfy
the fine and oosts b]rImprfssnmantIn Jail or by bsIng
put to work in the workhouse sr on the county farr sr
publio Improvamsntsof the oosnty, rating suoh labor
or ImprIsonmeatat $3.00 isr eaoh day tharsof. !PhIs
art1010 was amended by tha Asts sf 19t7, (0th bg18tia-
turn First Called Sssalos, page 194, ohaptar 68,
Ebotjon 1, by rsdnolng the rate irOn $sioO:par day
to.Q.00 per day. This art1010 was again%msmds5 by
Hon. 'Z.r:.Tucker, i:arch21, 1939, Page 4


tti .9&a of 1934, 43rE Le6$slature, Second Called S~SS~OII,
page 85, ohnpt.cr ?z, sect3on& by chnnglnr the rate from
c1.m per day t,oY3.0~3per day. This article was agaln
amended by the 4ats OP 1937, 45th LesZslnturc, 1st Called
Session, House Ml1 45, Seotion 1, which is the present
law above set out. It will be noted thet the present
Article 793, Px?e oi Criminal Procedure provides generally
that the rate ehall he $3.00 throughout the State, but
there are IIUWNWUS sxoeptlonauhhiohapply to oonntiea
oi oertaln papolatlonbtaokets. DollIn&awmth Comty,
!Pemm does not oome withia sny or the populationbnokets
set out In nttlole 793 and. thereiora,the &wirra+wl
                                                  rata
of $3.00 Is applloable to OollIn6swwth Cotmty.
           ArtIole 79%. 794a, 794b, 7940 an5 7945 oi tha
 Uods of CrImInal Pmoedmo am not applIoabl0to Oolllry~-
 rorth County, Texes beoauso C)ollin@Wrth County 50as n0t
.zg;0E;hIa any ot the pqmlatlon breoksts nam5 la ui5
         .
           ArtlOla OeO Of tha CO50 OS Criminal PN0a5IUa
 ot Texas reads as r0rm8:
           *& defendant plaoed In jail 011soooant
      or railurs to pay tbo-tine and oosts aan be
      dlsohargad on heb0as OorpUS by shhorlm@
           "1.. That he is tdo poor to pay the rim
      snd ooats, and
                That he has remained in jail a surfi-
      0tOe*&th     of tiab to 80ti8ry the rin0 and
      oosts, at-the rate of three dollars for eaoh
      day*
               *But the defendant shall* In no oese mdor
      this .artiole,be dlsohsrgeduntil he hae bean
      hprlmne5 at least ten daya; and a justioe of
      the pea58 nay discharge the de+ndant upon hI8
      #horiB the same oause, by applloatioat0 SUOh
      Justl00; and when mob appliaatlonIs grantadd
      the justlae shall note the same oiihis dookoteu
               ~~%Iols oeo or tba Oo50 or Orklnal Prooodur0
-Or T~XLUB
         is toun4 In ohapter      2 or title ll W the Code
Hon. kV.2. Tucker, Karch 21, 1939, Page 5


                     of Texas w?ifah relates to JUs-
of CrIminel Froaedu*.e
tioe aourts. t&lo18  920 of the :Toie of ~rimlnsl
l'rooedure,therercre, relates particularly ati applies
particulerly tcijustice courts.
          Xe have corefiillyconsidoreEthe fo:loring
cases cited by you In your able brief, towit:
              Ex Farte Fernandes, 57 SK (2nd)578
              2x Parta I'olly,12 sn'(2nd) 16
              16xParte Rowler, 15 SW (2nd) 1115
              Ex Parte Baptlnatall,39 6sl(2nd) 95
au&me have reaahed the aoaaluslon that there is no ooa-
rllot between these oases.
          ¶%a Rowley oasa raa daolded Yaroh ZQ, 1989,
whonthe      1989
              awn&e6  atdate wmi in ru    roroe and er-
root whloh provided the rate of $l.Oa per day for jail
wrrlos or work upon the ooimty farm or othar Impmna-
writs.  The Ex Part8 Polly aasa was deolded February
W.1929,   atwhleh time the 1989 amended artlola wa8
ia rtm for08 and arr~etwhloh provldad for the 41.00
per day rate aboreiwntloned. The ISrParta Xepfindall
oass wee dsoldsd on the 10th day of June, 1931, at
whfoh-time     the   1939   amendedatiole   vaa   In   roll   rm80
and erreot whIoh prmlded for the $1.00 per day rats
ahovwentlonsd~ In eaoh oi *e nbom oases, Ex Parta
Polly, 6x Psrte Rowley and Ex Parts Reptl~stall,the
data of the orfanses of whioh the defendantswere eon-
rioted was after the date ot the passage or the amended
aot of 1929 and prior to the awage of the amended aot
of 1954, and. therefore,the i:1.00 per day rats legally
applied.  In neither of these thme oneetawas the oon-
vtotion In the justiae eowt.
          The oase of Er Parte Fernaadez, 59 5U (2nd)
598 ma d&aided February 15, 1955, by the Court of
Crhlnal  Appeals.of Texas; the rslator, Fernandes, was
oonrieted In the JoMoe eoort of a misdemeanor and his
pwltihment aaaeesed at e iine of $50.00 and co&S,
amounting to $16.00. The quwtlon in this ease was
whether or not the relator should be allowed $5.00 per
day or $1.00 per day fsr hI8 serv100 in Jail.
Bon. K. ?A:.
           Tucker, Karch 21, 1939, Pace 6           '


          The court held In this ease that Article
920 of the C&e of CriminalProaedure was mandatory
and the relator was allowed $3.00 per day for his aer-
ricea In jail. Thia opinion dIstinguIshed this aasa
from the Zx Parte Folly case by saying that t3e oon-
vlction in tt!ePolly case was In the El Peso County
Ccurt at Law. It dlstIngu*shed the Er Parte RI11
ease by saying thtt t>c conviction wes in the 3istrIot
Ccurt of Falls Ccunty, Texas. It dIstinGuished the
Er Parte Howler Case by saying that the oonrlofion
wee In the County Court at Law of Wlohlta County.
          The court   farther   stated   as followsr
           Y'hs chapter In which artlole OZO,
     rrupra,appears Is oos bavIng reference to
     a Judgeaat or aonvIotIonin a arImIna1
     action behre a justtao afthc peaae.
     -am what has bean @aid It 1s apparent
     t?mt the ektntory   waatawts make a die-
     tlnotion on,the wbjaot In hand rith ro-.
     farwoo to the oonvlotionai a nlsd~or
     baiora the Juatlae of tha paaoe and the
     oonrIotIonof a mlsdamaanorln oonrt*
     or higher jurIsdIotIon. The raaBon for
     the dIstInotlonpay bs only a matter oi
     oonjcotura . Slnoa the statutorydirection
     wao deiInIts In Its terara,the duty or the
     oourt to apply It as writton Is mandatory.
     Kowerer, it ray ba raid that the juatlea
     oourts are limited by the Oonstltutlon (art&
     ale 5 Para. 19 In oririndl~a         to a fin8
     not exceeding i ZOO, while un4cr atilols 5, pam.
     16, other oourts are gi~an ~urIsdIotIonin
     lniedemeanors of muoh higher grade and with
     penalties far more severe.
          ?From the foregoing, It ia plain that
     the relator having bean oonvIoted In tira
     justioe oourt, being too poor to pay his
     fine, end having remained In jail more than
     ten days and ior a tIme eufficient to dis-
     aharge his fine, It Is thought that the
     reletor'o appllaation for a writ Of habeas         ./
     oorpus should havesbeen granted."



                                                             .   :
Hon. W. Ii.Tuoker, Uaroh 21, 1939, Page 7

          It will be noted that in the Es Parte Feruan-
dez case that the oourt olearly recognized the prinoiple
that a person xho had been oonoioted of a misderrmanor
in the Justice court and who wss sarving his time in
Jail must remain in Jail at l.eastten days and Sor a
time sufficient to disoharge his fine.
          In answer to your first question, you are re-
spectfully advised that it is the opinion of this Dapart-
ment that 3Z.03 per day is the proper rate for allowanoe
or osedit to be given prisoners who have been oonvioted
of miodemeaaoro for oomIng tire In jail or for working
out their fines as prod&d by law la Oolllagow0rth
a0my,   ~0~00. Itlo the furthoropInlon or this Do-
portmont tb0t ArtI    MO of the Code or arwl     Preoo-
dure of Texoo a plIoo only to eonVIotIonoobtaInad,In
justloo ooart8 gut the oamo IO nandatary OS appllod to
juotioe soarto. for oromplo, A. 8. md a u.m ill oen-
r2otod I8 just100sotdo ror mIoaem0aaor.A*O rim urd
soots amoust .~~.&S.OO;Bye ilie uxd aooto emomt to
#O&O crud&w         oad~0oto  moidtto $4SAO. War
Irtl010   QW   dth0   aodo Of aririnil   ProaOQ-,   oMO@I
sol& art1010 allouo &MO   per day ror Jail 0orvi00, till
artIola'?arthorp&doe     8 mInIam of tea days ImprIm-
moat. A must lorvo tbo iinimtm of ton days; B mot oorve
ton days. B'o iIne and ooot6 mt      to #SO.OO, whloh
d$vldod by #SAO would moko tan days. 6.0 fine and
oootoamouatto(4S&O;     ho Is allowed #f!LOOper days
ho must servo flftooa days.
           With rororonoe  to your oeoond qrrootlon,  uo
rind that c~ili~orth      a0Qnty &OS  not 008~0 within
the population  braakoto oi any emoption whioh would
give tho OoamIooIonero*Court authority to doteamIne
wages of prIoonorsfor lobor, Jail aorrIo0 or Imprloon-
mont and your oeoond quwtloa, thorefora, IO roopeot-
fully answered In the negaative.
                                     Very truly your0




WJRAW




ATTOBXBY GEHlcRALOF TIEx89